     Case 4:18-cv-00279-CKJ-LAB Document 435 Filed 09/30/20 Page 1 of 1



 1   WO
 2
 3
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                              FOR THE DISTRICT OF ARIZONA
 7
     Herbert Jalowsky, M.D., an individual,
                                          )         No. CV 18-279-TUC-CKJ (LAB)
 8                                        )
               Plaintiff,                 )         ORDER
 9                                        )
     vs.                                  )
10                                        )
                                          )
11   Provident Life and Accident Insurance)
     Co., a Tennessee corporation; Unum)
12   Group, a Delaware corporation,       )
                                          )
13             Defendants.                )
                                          )
14   _________________________________ )
15          Pending before the court is the plaintiff’s motion, filed on August 24, 2020, that the
16   court grant leave to file an objection to the defendants’ reply in support of their motion for
17   partial summary judgment regarding exhibit C and related arguments or, in the alternative,
18   to consider the motion and attached exhibit as his objection on the issue of claim expert Mary
19   Fuller’s testimony. (Doc. 413) The defendants filed a response on September 18, 2020.
20   (Doc. 417) They do not oppose the motion. Id. Accordingly,
21          IT IS ORDERED that the plaintiff’s motion, filed on August 24, 2020, is GRANTED
22   in PART. (Doc. 413) The court will consider the argument and exhibit contained in the
23   plaintiff’s motion filed on August 24, 2020.
24                 DATED this 30th day of September, 2020.
25
26
27
28
